DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 Sep 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference #s 116u and 126u.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  In Claim 1, the last line, the limitation reads “a second position in which the third strap channel is aligned with the first strap channel” appears to be a misprint and should state “…second strap channel.”  For the purposes of compact prosecution, the claim limitation is interpreted as second strap channel per Specification [0058].  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle et al. US20090223388A1 (herein, Doyle).

Regarding Claim 1, Doyle discloses, An automatic-strap-feeding system (illustrated in FIG. 1) for selectively feeding strap (FIG. 1, #s 180 & 182) from a first strap coil (FIG. 1, #200) and strap from a second strap coil (FIG. 1, #202) into a strapping machine (FIG. 1, #120), the automatic-strap-feeding system comprising: 
a strap-driving assembly (FIG. 1 – assembly illustrated by the components to the left of #120) comprising: 
a first strap guide (FIGS. 1- 2, #s 242 & 452) defining a first strap channel (FIG. 2 – illustrates channel between two rollers and bracket of 452); 
a second strap guide (FIGS. 1- 2, #s 240 & 450) spaced-apart from the first strap guide (FIG. 2 – illustrates space between the guides) and defining a second strap channel (FIG. 2 – illustrates channel between two rollers and bracket of 450); and 
a third strap guide (FIGS. 1 and 4-5: illustrates how FIGS. 4-5 are connect to FIG. 1, #s 610 to 600) defining a third strap channel (FIG. 5, #628); 
wherein the third strap guide is movable relative to the first and second strap guides (FIGS. 3 and 4, para [0051]) from a first position (FIG. 1 – illustrates 160 aligned with FIG. 3 242 & 452) in which the third strap channel is aligned with the first strap channel and a second position (FIG. 1 – illustrates 160 aligned with FIG. 2, #s 240 & 450) in which the third strap channel is aligned (FIG. 5 references 180 and 554 that are components of 160 in FIG. 4, which in turn 160 and 180 illustrate alignment per FIG. 1) with the first strap channel (Note: this underlined limitation is being interpreted as the second strap channel per the claim objection).

Regarding Claim 2, Doyle discloses as previously claimed.  Doyle further discloses, further comprising one or more drive-roller actuators (FIGS. 3-5, #514, para [0052]) operably connected to: 
a first drive roller (FIG. 2, para [0049] – illustrates and describes a first roller of 452) adjacent the first strap channel and configured to drive the first drive roller to move strap from the first strap coil through the first strap channel (FIGS. 2-3, para [0044] – illustrates and describes the movement of the first strap from coil to channel); 
and/or 
a second drive roller (FIG. 2, para [0049] – illustrates and describes a second roller of 452) adjacent the first strap channel and configured to drive the second drive roller to move strap from the second strap coil through the second strap channel.


Regarding Claim 3, Doyle discloses as previously claimed.  Doyle further discloses, further comprising a third-strap-guide actuator (FIG. 4, #646, para [0058]) operably connected to the third strap guide and configured to move the third strap guide between its first and second positions (para [0075]).

Regarding Claim 4, Doyle discloses as previously claimed.  Doyle further discloses, wherein the strap-driving assembly further comprises: 
a first strap clamp (FIG. 4, #560)  comprising a head (560 – illustrated by horizontal top) and a body (560 – illustrated by vertical connected to top) connected to the head, the first strap clamp movable relative to the first strap guide between a clamping position in which the head is at least partially positioned in the first strap channel and a retracted position in which the head is removed from the first strap channel (FIGS. 5-6, para 0053, 62, and 65]); 
and/or 
a second strap clamp comprising a head and a body connected to the head, the second strap clamp movable relative to the second strap guide between a clamping position in which the head is at least partially positioned in the second strap channel and a retracted position in which the head is removed from the second strap channel  (limitation not evaluated due to the optional nature of “or”).

Regarding Claim 5, Doyle discloses as previously claimed.  Doyle further discloses, wherein the strap-driving assembly further comprises: 
a first-strap-clamp actuator (FIG. 4, #850) operably connected to the first strap clamp and configured to move the first strap clamp from its retracted position to its clamping position (FIG. 4, para [0074] – describes clamping of strap); 
and/or 
a second-strap-clamp actuator operably connected to the second strap clamp and configured to move the second strap clamp from its retracted position to its clamping position (limitation not evaluated due to the optional nature of “or”).

Regarding Claim 10, Doyle discloses as previously claimed.  Doyle further discloses, wherein when the third strap guide (FIGS. 4-5, #s 610 to 600) is in its first position a third inlet (FIG. 5, #628 has an inlet for the strap’s (180) end (700)) of the third-strap-channel is adjacent (FIG. 1 illustrates 160 that contains 610 next to third strap channel as defined above) a first outlet (FIG. 2 – illustrates outlet for the right most roller) of the first-strap-channel, and wherein when the third strap guide is in its second position the third inlet of the third-strap-channel is adjacent to a second outlet of the second- strap-channel (FIG. 1 illustrates 160 that contains 610 next to second strap channel as defined above).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, and in view of Huber et al. US20170015451A1 (herein, Huber).

Regarding Claim 6, Doyle discloses as previously claimed.  Doyle further discloses, wherein the strap-driving assembly further comprises: 
the first drive roller (FIG. 2, para [0049] – illustrates and describes rollers of 452).
Doyle does not disclose, a first counter roller movable relative to between an engaged position adjacent the first drive roller and a retracted position further from the first drive roller; and/or 
a second counter roller movable relative to the second drive roller between an engaged position adjacent the second drive roller and a retracted position further from the second drive roller (limitation not evaluated).

However, Huber teaches, a first counter roller (FIG. 6, #13) movable relative to between an engaged position adjacent and a retracted position (para [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Huber at the effective filling date of the invention and would be motivated to modify the strap-driving assembly ((FIG. 1 – assembly illustrated by the components to the left of #120)  as disclosed by Doyle to include the first counter roller (FIG. 6, #13) and its associated components (FIG. 6, #s, 11, 12, and 27, and FIG. 2, #14 (first-counter-roller actuator) to include paragraphs [0049 and 0051] that explains interaction of said components as taught by Huber.  Since Huber teaches these structures that are known in the art and beneficial, thereby providing the motivation, to modify the strap-driving assembly (Doyle) to include the first counter and associate components (FIG. 6, #s, 11, 12, 14, and 27) so as to provide an accurate count of the amount of strapping material utilized (para [0085]).

Regarding Claim 7, as combined, Doyle/Huber discloses as previously claimed.  As combined, Doyle/Huber further discloses, wherein the strap-driving assembly (Doyle) further comprises: 
a first-counter-roller actuator (Huber, FIG. 2, #14) operably connected to the first counter roller and configured to move the first counter roller from its retracted position to its engaged position (Huber, para [0051]) and a second counter roller and configured to move the second counter roller from its retracted position to its engaged position.; 
and/or 
As  combined, Doyle/Huber does not explicitly disclose, wherein;
a second-counter-roller actuator.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to add a second-counter-roller actuator to the strap-driving assembly since it has been held that duplication of parts of an invention only involves routine skill in the art.  See MPEP 2144.04 VI B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, and would be motivated to modify the strap-driving assembly ((FIG. 1 – assembly illustrated by the components to the left of #120)  as disclosed by Doyle, to include a second-counter-roller actuator (Huber discloses actuator).  Since this structure is known in the art and beneficial, thereby providing the motivation, to utilize a second-counter-roller actuator so as to provide a redundant driving force for the operational process of feeding strap/s.

Regarding Claim 8, as combined, Doyle/Huber discloses as previously claimed.  As combined, Doyle/Huber further discloses, wherein at least part of the first counter roller (Huber, 13) is positioned in the first strap channel (Doyle,  (FIG. 2 – illustrates channel between two rollers and bracket of 452) when the first counter roller is in its engaged position (Huber, para [0049] – describes engagement), 
wherein at least part of the second counter roller (Doyle, FIG. 2, para [0049] – illustrates and describes a first roller of 452) is positioned in the second strap channel when the second counter roller is in its engaged position.

Regarding Claim 9, Doyle discloses as previously claimed.  Doyle discloses, wherein the strap-driving assembly further comprises a first strap sensor (FIG. 3, #882) positioned to sense strap in the first strap guide and positioned to sense strap in the second strap guide. Doyle does not explicitly disclose, a second strap sensor.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange a second sensor since it has been held that duplication parts of an invention only involves routine skill in the art. See MPEP 2144.04 VI B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention and would be motivated to modify the strap-driving assembly as disclosed by Doyle to include a second sensor.  Since this structure is known in the art and beneficial, thereby providing the motivation, to utilize a second sensor so as to provide increased versatility notifying the operator if either straps are depleted (FIG. 2, #s 180 and 182, para [0049]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Armstrong US-20040200191-A1, Katsumata US-20050241270-A1, Marstedt US-20220024622-A1, Haberstroh US-20130068117-A1, and Maeda US-6105344-A cited for strap driving assembly, first and second strap guide, third strap guide, drive rollers, actuators, motors, clamps, and sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        19 October 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731